ON PETITION FOR REHEARING
PER CURIAM.
This cause was considered upon the petition for rehearing filed on behalf of the appellee, George Construction Corporation, a reply thereto by the appellant, and a cross petition for rehearing on behalf of the appellant.
In the light of the petition for rehearing .and the cross petition, the court is of the view that the opinion issued by this court on the 23rd of July, 1963, should be clarified to the following extent. The $16,-000 fee for rental of appellee’s equipment should not be included in the cost of construction and subject to the appellee’s 10% fee but otherwise should be awarded the ap-pellee. The attorney’s fee only in the sum of $1,500, awarded by the chancellor as the result of an interlocutory .appeal taken to this court, is not recoverable and should be deleted from the final decree.
Other contentions raised by the petition for rehearing and the cross petition have been considered and have been found to be without merit. The opinion of this court, except as herein modified, is adhered to. The petition for rehearing and the cross petition are denied.